           Case 2:19-cv-04918-JZB Document 1 Filed 08/08/19 Page 1 of 8



     Troy P. Foster #017229
1
     The Foster Group, PLLC
2    518 East Willetta Street
     Phoenix, Arizona 85004
3    Tel: 602-461-7990
     tfoster@thefosterlaw.com
4
5    Attorneys for Plaintiffs

6                                 IN THE UNITED STATES DISTRICT COURT

7                                           IN THE DISTRICT OF ARIZONA
8
         TERESA KIRK, on Behalf of Herself and                        Case No.:
9        Others Similarly Situated,

10                                                  Plaintiffs,       COLLECTIVE ACTION COMPLAINT
11
         vs.
12
         DEV HOTELS, LLC, an Arizona
13       Corporation, FOUR BROTHERS
         RESOURCES, LLC, an Arizona
14       Corporation, VIJAY D. AHIR, RAKESH
15       AHIR, DHARMESH AHIR, and NITUN
         AHIR,
16
                                                 Defendants.
17
                 For her Complaint against DEV HOTELS, LLC and FOUR BROTHERS
18
     RESOURCES, LLC (“Corporate Defendants”), Vijay D. Ahir, Rakish Ahir, Garmesh Ahir,
19   and Nitun Ahir (“Individual Defendants”)1, Plaintiff Teresa Kirk (“Plaintiff Kirk” or “Class
20   Representative”), referred to jointly as “the parties,” alleges as follows:
21
22
23
24
25
     1
         For ease of reference, the Ahir brothers will be referred to jointly as the “Individual Defendants.”



                                                                 1
        Case 2:19-cv-04918-JZB Document 1 Filed 08/08/19 Page 2 of 8




1                                   Background Allegations and Jurisdiction

2           1.     At all times relevant to this Complaint, Plaintiff resided in Maricopa County,
     Arizona, and is a citizen of the State of Arizona.
3
            2.     At all times relevant to this Complaint, the Companies were Corporations
4
     authorized to conduct, and conducting business, in Maricopa County, Arizona.
5
            3.     The Companies own, operate, and/or manage low cost or budget motels and
6
     hotels throughout the State.
7           4.     The Company provides lodging to guests that are both local to Arizona and
8    those traveling to/from other states across the United States.
9           5.     At all times relevant to this Complaint, Defendant Vijay Ahir was the owner
10   and operator of the “Budget Motel,” also known as the “OYO Motel,” located on 28th Street

11   and Van Buren in Phoenix, Arizona.
            6.     At all times relevant to this Complaint, Defendant Dharmesh Ahir was the
12
     owner and operator of the “Paradise Motel,” located on 24th Street and Van Buren in
13
     Phoenix, Arizona.
14
            7.     At all times relevant to this Complaint, Defendant Rakish Ahir was the owner
15   and operator of the “Circle K Motel,” located on 17th Street and Van Buren in Phoenix,
16   Arizona.
17          8.     Upon information and belief, the Individual Defendants all have an ownership
18   interest in the Corporate Defendants.

19          9.     The Individual Defendants, as well as other yet unnamed managers, exercise
     managerial responsibility and substantial control over the terms and work conditions of the
20
     motels’ employees. Among other things, the Individual Defendants are individually and
21
     jointly authorized to hire and fire employees, supervise and control employee work
22
     schedules and conditions of employment, determine the rate and method of payment,
23
     maintain any employment records that may exist, and draft, implement, and enforce
24   employee policies.
25          10.    Plaintiff Kirk is a current employee of Defendants.



                                                 2
        Case 2:19-cv-04918-JZB Document 1 Filed 08/08/19 Page 3 of 8




1           11.    Plaintiff Kirk was hired in November 2018.

2           12.    At all times relevant to this Complaint, the Corporate Defendants employed
     Plaintiff Kirk as its “manager” at the “Budget Motel” or “Oyo Motel.”
3
            13.    As its manager, Plaintiff Kirk was required to perform all duties to operate the
4
     motel. Those duties include, but are not limited to, renting the rooms, taking payment,
5
     cleaning the rooms, assisting guests in all needs and requests, and cleaning the property.
6
            14.    Any guest call – at any time of day or night – rings to Plaintiff Kirk.
7           15.    Plaintiff Kirk is required to respond to any call at any time.
8           16.    Plaintiff Kirk is the motel’s only manager and resides onsite.
9           17.    Plaintiff Kirk is required to work and/or be available every day for 24 hours
10   each day.

11          18.    Defendants have told Plaintiff Kirk to tell any authorities, if they should come
     to the property, that she has two days off each week and works only 40 hours per week.
12
            19.    Defendants pay Plaintiff Kirk approximately $436 each week.
13
            20.    Defendants have other motels and/or hotels throughout the State.
14
            21.    Upon information and belief, those motels/hotels have a “manager” position,
15   with similar duties, schedules, and pay as Plaintiff Kirk.
16          22.    The prospective Class Members that Plaintiff Kirk would represent are
17   current and former “managers” employed by Defendants for any time during August 2016
18   to present (“Violative Period”).

19          23.    The prospective Class Members were employed by the Defendants
     throughout Arizona.
20
            24.    At all times relevant to this Complaint, Defendants employed all prospective
21
     Class Members in the role of “managers” or “front desk attendants” during the Violative
22
     Period.
23
            25.    The Corporate Defendants are employers as defined in 29 U.S.C. § 203(d).
24          26.    The Individual Defendants are “persons” as defined in the respective federal
25   and state wage laws.



                                                 3
        Case 2:19-cv-04918-JZB Document 1 Filed 08/08/19 Page 4 of 8




1             27.   The Corporate Defendants are employers as defined in A.R.S. § 23-350(3).

2             28.   Plaintiff and each prospective Class Member were Defendants’ employees as
     defined in 29 U.S.C. § 203(3)(1).
3
              29.   Plaintiff and each prospective Class Member were engaged in commerce on
4
     behalf of Defendants, as defined in the Fair Labor Standards Act (“the Act”). See 29 U.S.C.
5
     § 203(b); see also 29 C.F.R. § 776.9 (“[i]t is clear that the employees covered by the wage
6
     and hour provisions of the Act as employees ‘engaged in commerce’ are employees doing
7    work involving or related to the movement of persons or things . . . among the several states
8    or between any State and any place outside thereof.”).
9             30.   Defendants are not exempt from paying Plaintiff and each prospective Class
10   Member for work performed as required by the Act.

11            31.   Jurisdiction and venue are appropriate in this Court.

12                                   General Factual Allegations
13            32.   Upon information and belief, Defendants have employed approximately 50
     “managers” and/or “front desk attendants” at their various motels during the Violative
14
     Period.
15
              33.   Plaintiff Kirk, and each prospective Class Member, is non-exempt and
16
     performs a majority of non-exempt tasks for Defendants.
17
              34.   Plaintiff Kirk, and each prospective Class Member, did not have the authority
18   to hire, fire, or supervise employees.
19            35.   Throughout all times relevant to this Complaint, Defendants have
20   misclassified Plaintiff Kirk and each prospective Class Member as exempt.
21            36.   Defendants failed to pay Plaintiff Kirk, and each prospective Class Member,

22   for the time that she worked and further failed to pay overtime as required by federal and
     state laws.
23
                                     Allegations Regarding Pay Checks
24
              37.   Plaintiff Kirk, and each prospective Class Member, are not provided with pay
25
     stubs.



                                                 4
        Case 2:19-cv-04918-JZB Document 1 Filed 08/08/19 Page 5 of 8




1           38.     Rather, Plaintiff Kirk, and each prospective Class Member, receive a net

2    paycheck with the payroll period denoted in the “notes” field.
            39.     None of the paychecks provide any overtime pay.
3
            40.     None of the paychecks pay any Plaintiff for the hours actually worked.
4
            41.     Plaintiff Kirk, and each prospective Class Member, works regularly in excess
5
     of 40 hours during a week without being compensated overtime.
6
                                             Truly Full-Time Job
7           42.     Plaintiff Kirk, and the prospective Class Members, work and are expected to
8    be available to work 24 hours per day and seven days each week, or 168 hours each week.
9           43.     When Plaintiff Kirk would request help with tasks, like cleaning rooms,
10   Defendants refused to provide any assistance.

11          44.     Rather, Defendants told Plaintiff Kirk that she could get people to volunteer
     or she could pay them to help her.
12
            45.     Upon information and belief, the prospective Class Members were given
13
     similar instructions.
14
                                  Collective Action Allegations
15          46.     Plaintiff Kirk brings this Collective Action on her own behalf, and pursuant to
16   Section 216(b) of the Act, on behalf of the following prospective Class Members (“Class
17   Members”).
18          47.     The Class is initially defined as: any current or former employee of

19   Defendants engaged as a manager or front desk attendant July 29, 2016 to date of filing.
            48.     Numerosity. The number of Class Members is so numerous that joinder of all
20
     individuals to a single complaint would be impractical. Though the exact number of Class
21
     Members is unknown and in complete control of Defendants, based upon the number of
22
     hotels and the rate of turnover, it is reasonable to believe that there are a minimum of 50
23
     prospective Class Members. The Class Members are readily identifiable from Defendants’
24   employment and payroll records.
25




                                                 5
       Case 2:19-cv-04918-JZB Document 1 Filed 08/08/19 Page 6 of 8




1          49.      Commonality and Predominance. There are questions of law and fact

2    common to all Class Members. These common questions include, but are not limited to:
                 a. Did Defendants fail to pay Class Members for hours worked?
3
                 b. Did Defendants misclassify Class Members and fail to pay required overtime?
4
      50. Typicality. Plaintiff’s claims are typical of all other Class Members. Plaintiff, like all
5
          other Class Members, is a manager or front desk attendant and performed work for
6
          Defendants and was compensated/uncompensated in the same manner as other
7         similarly-situated employees.
8     51. Adequacy of Representation. Plaintiff will fairly and adequately represent the Class
9         Members. Plaintiff is a current employee and engaged as the same during the most
10        recent 10 months of the Violative Period; Plaintiff has the same non-conflicting

11        interests as the other Class Members. Plaintiff has retained competent counsel that has
          experience in litigating Class Action and Collective Action matters, including certified
12
          Class Actions that involve employment and commercial litigation claims, including
13
          wage and hour matters. As such, the Class Members’ claims will be fairly and
14
          adequately represented by Plaintiff and her counsel.
15    52. Superiority of Class Action. A class/collective action is superior to other available
16        methods for adjudicating the claims effectively and efficiently. The adjudication
17        through class will avoid potentially inconsistent and conflicting results of the asserted
18        claim. There will be no difficulty in managing the Class, and a single adjudication of

19        the claim will substantially benefit the Class Members and the Court. Damages for
          individual Class Members are likely inadequate to justify the cost of individual
20
          litigation. As such, absent class treatment, Defendants’ willful violations of law
21
          inflicting significant damages in the aggregate would go unremedied.
22
      53. Class certification is also appropriate under Fed. R. Civ. P. 23(a) and (b) (2) because
23
          Defendants have acted or refused to act on grounds generally applicable to the Class
24        Members, such that final injunctive relief or declaratory relief is appropriate to the
25        Class as a whole.



                                                 6
        Case 2:19-cv-04918-JZB Document 1 Filed 08/08/19 Page 7 of 8




1     54. For all of the reasons outlined above, this matter could also be conditionally certified

2         as a Collective Action pursuant to Section 216(b) of the Act.
                  Claim: Violation of FLSA and State Laws (Minimum Wage/Overtime)
3
                                           (Against All Defendants)
4
            55.     Plaintiff Kirk re-alleges and incorporates by reference paragraphs 1-54 as if
5
     fully set forth herein.
6
            56.     Defendants failed to pay Plaintiff, and prospective Class Members, for work
7    performed during the Violative Period in violation of the Act.
8           57.     Defendants required Plaintiff, and prospective Class Members, to work 168
9    hours each week.
10          58.     Defendants have willfully misclassified Plaintiff, and prospective Class

11   Members, as exempt.
            59.     As such, Defendants have failed to pay Plaintiff, and prospective Class
12
     Members, for a majority of the hours actually worked.
13
            60.     Further, Defendants have failed to pay Plaintiff, and prospective Class
14
     Members, for the overtime worked in excess of 40 hours each week.
15          61.     All of this has been to Defendants’ financial benefit and to Plaintiffs’
16   detriment.
17          62.     Defendants’ actions were willful in that they directed Plaintiff Kirk, and other
18   prospective Class Members, to inform authorities that she only worked 40 hours each week.

19          63.     As such, Defendants failed to pay Plaintiff and prospective Class Members
     the federal minimum wage and overtime.
20
            64.     Plaintiff, and each prospective Class Member, is entitled to recover all unpaid
21
     wages, liquidated damages in an amount equal to the unpaid wages, reasonable attorneys’
22
     fees, and costs of the action.
23
                                                  Conclusion
24          THEREFORE, Plaintiff, and each prospective Class Member, respectfully requests
25          the following relief:



                                                 7
     Case 2:19-cv-04918-JZB Document 1 Filed 08/08/19 Page 8 of 8




1      A. An award of unpaid wages in an amount appropriate to proof adduced at trial

2         pursuant to 29 U.S.C. § 207 and 216(b) and A.R.S. § 23-355 and 23-362.
       B. An award of liquidated damages in an amount appropriate to the proof adduced at
3
          trial pursuant to 29 U.S.C. § 216(b);
4
       C. Statutory penalties for willful violations of 26 U.S.C. § 7434;
5
       D. Punitive damages and attorneys’ fees and costs pursuant to 29 U.S.C. § 216(b) and
6
          A.R.S. § 23-355;
7      E. An award of treble damages pursuant to A.R.S. § 23-355;
8      F. Pre- and post-judgment interest on the amount of unpaid wages; and
9      G. An Injunction against Defendants prohibiting further, and continued violations, of
10        the Act and Arizona Fair Wages Act.

11     DATED this 8th day of August, 2019.

12                                  The Foster Group, PLLC
13
14
                                    /s/ Troy P. Foster
15                                  Troy P. Foster
                                    518 East Willetta Street
16                                  Phoenix, Arizona 85004
                                    Counsel for Plaintiffs
17
18
19
20
21
22
23
24
25




                                            8
